
	
		IB
		 Union Calendar No. 416
		111th CONGRESS
		 2d Session
		H. R. 1174
		[Report No. 111–459, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 25, 2009
			Mr. Oberstar (for
			 himself, Mr. Mica,
			 Ms. Norton, and
			 Mr. Mario Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			April 13, 2010
			Reported from the
			 Committee on Transportation and
			 Infrastructure with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			April 13, 2010
			Referral to the Committee on Homeland Security extended
			 for a period ending not later than September 30, 2010
		
		
			September 30, 2010
			Referral to the Committee on Homeland Security extended
			 for a period ending not later than December 3, 2010
		
		
			December 3, 2010
			Referral to the Committee on Homeland Security extended
			 for a period ending not later than December 17, 2010
		
		
			December 17, 2010
			Referral to the Committee on Homeland Security extended
			 for a period ending not later than December 21, 2010
		
		
			December 21, 2010
			Referral to the Committee on Homeland Security extended
			 for a period ending not later than December 22, 2010
		
		
			December 22, 2010
			Additional sponsors: Ms.
			 Bordallo, Mr. Taylor,
			 Mr. Cao, Ms. Markey of Colorado,
			 Mr. Schauer,
			 Mr. McMahon,
			 Mr. Filner,
			 Mr. Peterson,
			 Mrs. Myrick,
			 Mr. Cohen,
			 Ms. Corrine Brown of Florida,
			 Mr. Costello,
			 Mr. Boswell,
			 Ms. Kaptur,
			 Mr. Young of Alaska,
			 Mr. Rahall,
			 Mr. Dingell,
			 Mr. Clyburn,
			 Mr. Jackson of Illinois,
			 Mr. Hastings of Florida,
			 Mr. Carnahan,
			 Mr. Poe of Texas,
			 Mr. Melancon,
			 Mr. Lipinski,
			 Mrs. Capito, and
			 Mr. Pierluisi
		
		
			December 22, 2010
			The Committee on Homeland Security discharged; committed
			 to the Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on February 25, 2009
		
		A BILL
		To establish the Federal Emergency
		  Management Agency as a cabinet-level independent agency in the executive
		  branch, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the FEMA Independence Act of
			 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Title I—Establishment of Federal Emergency
				Management Agency
					Sec. 101. Establishment of independent
				agency.
					Sec. 102. Administrator; Deputy Administrator;
				and other officials of the Agency.
					Sec. 103. Authority and
				responsibilities.
					Sec. 104. Office of the Inspector
				General.
					Sec. 105. Transfer of functions.
					Sec. 106. Personnel and other
				transfers.
					Sec. 107. Savings provisions.
					Sec. 108. Offices and functions of Department
				of Homeland Security.
					Sec. 109. Homeland security grants.
					Sec. 110. Additional conforming amendments to
				Homeland Security Act of 2002.
					Sec. 111. Conforming amendments to Post-Katrina
				Emergency Management Reform Act of 2006.
					Sec. 112. Conforming and technical amendments
				to other laws.
					Sec. 113. Changes to administrative
				documents.
					Sec. 114. Recommended legislation.
					Title II—Related Matters
					Sec. 201. National Advisory
				Council.
					Sec. 202. National Integration
				Center.
					Sec. 203. Credentialing and typing.
					Sec. 204. Disability coordinator.
					Sec. 205. Nuclear incident
				response.
					Sec. 206. Urban area all hazards preparedness
				grant program.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Federal
			 Emergency Management Agency appointed under section 102.
			(2)AgencyThe term Agency means the
			 Federal Emergency Management Agency established under section 101.
			(3)EmergencyThe
			 term emergency has the meaning given that term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122).
			(4)Emergency
			 managementThe term emergency management means
			 preparedness for, response to, recovery from, and mitigating hazards.
			(5)HazardThe
			 term hazard has the meaning given that term in section 602(b) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5196(b)) and includes any major disaster or emergency.
			(6)Major
			 disasterThe term major disaster has the meaning
			 given that term in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122).
			IEstablishment of Federal
			 Emergency Management Agency
			101.Establishment of
			 independent agency
				(a)In
			 generalThe Federal Emergency
			 Management Agency is established as a cabinet-level independent establishment
			 in the executive branch.
				(b)MissionThe primary mission of the Agency shall be
			 to reduce the loss of life and property and protect the Nation from hazards by
			 leading and supporting the Nation in a comprehensive emergency management
			 system of preparedness, response, recovery, and mitigation.
				102.Administrator; Deputy
			 Administrator; and other officials of the Agency
				(a)Administrator
					(1)In
			 generalThe Agency shall be headed by an Administrator, who shall
			 be appointed by the President, by and with the advice and consent of the
			 Senate, and who shall report directly to the President.
					(2)QualificationsThe
			 Administrator shall be appointed from among individuals who have extensive
			 experience in emergency preparedness, response, recovery, and mitigating
			 hazards.
					(3)Executive
			 scheduleTitle 5, United States Code, is amended—
						(A)in section 5312 by adding
			 at the end the following:
							
									Administrator of the Federal Emergency
				  Management Agency.
								;
				and
						(B)in section 5313 by
			 striking the item relating to Administrator of the Federal Emergency
			 Management Agency.
						(b)Deputy
			 Administrator
					(1)In
			 generalThe Agency shall have one Deputy Administrator, who shall
			 be appointed by the President, by and with the advice and consent of the
			 Senate. The Deputy Administrator shall carry out duties and powers prescribed
			 by the Administrator and act for the Administrator when the Administrator is
			 absent or unable to serve or when the position of the Administrator is
			 vacant.
					(2)QualificationsThe
			 Deputy Administrator shall be appointed from among individuals who have
			 extensive experience in emergency preparedness, response, recovery, and
			 mitigating hazards.
					(3)Executive
			 scheduleSection 5314 of
			 title 5, United States Code, is amended by striking the item relating to
			 Deputy Administrators, Federal Emergency Management Agency and
			 inserting the following:
						
								Deputy Administrator, Federal Emergency
				  Management
				  Agency.
							.
					(c)Assistant
			 Administrators
					(1)In
			 generalThe Agency shall have one or more Assistant
			 Administrators, who shall be appointed by the Administrator, and whose duties
			 shall be determined by the Administrator.
					(2)QualificationsEach
			 Assistant Administrator shall be appointed from among individuals who have a
			 demonstrated ability in and knowledge of emergency management or other field
			 relevant to their position.
					(d)Regional
			 offices
					(1)In
			 generalThere shall be in the Agency 10 Regional Offices, as
			 identified by the Administrator.
					(2)Regional
			 Administrators
						(A)In
			 generalEach Regional Office shall be headed by a Regional
			 Administrator who shall be appointed by the Administrator.
						(B)Qualifications
							(i)In
			 generalEach Regional Administrator shall be appointed from among
			 individuals who have a demonstrated ability in and knowledge of emergency
			 management.
							(ii)ConsiderationsIn
			 selecting an individual to serve as a Regional Administrator for a Regional
			 Office, the Administrator shall consider the familiarity of the individual with
			 the geographical area and demographic characteristics of the population served
			 by the Regional Office.
							(3)Regional advisory
			 councils
						(A)EstablishmentEach
			 Regional Administrator shall establish a Regional Advisory Council.
						(B)NominationsA
			 State, local, or tribal government located within the geographic area served by
			 the Regional Office may nominate officials, including Adjutants General and
			 emergency managers, to serve as members of the Regional Advisory Council for
			 that region.
						(C)ResponsibilitiesEach
			 Regional Advisory Council shall—
							(i)advise the Regional
			 Administrator on emergency management issues specific to that region;
							(ii)identify any geographic,
			 demographic, or other characteristics peculiar to any State, local, or tribal
			 government within the region that might make preparedness, response, recovery,
			 or mitigation more complicated or difficult; and
							(iii)advise the Regional
			 Administrator of any weakness or deficiency in preparedness, response,
			 recovery, or mitigation for any State, local, or tribal government within the
			 region of which the Regional Advisory Council is aware.
							(e)Area
			 officesThere shall be an Area Office for the Pacific, an Area
			 Office for the Caribbean, and an Area Office in Alaska, as components in the
			 appropriate Regional Offices.
				103.Authority and
			 responsibilities
				(a)In
			 generalThe Administrator
			 shall provide the Federal leadership necessary to prepare for, respond to,
			 recover from, and mitigate hazards.
				(b)Stafford
			 ActThe Administrator shall assist the President in carrying out
			 the functions under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.) and carrying out all functions and
			 authorities given to the Administrator under that Act.
				(c)MissionThe
			 responsibilities of the Administrator shall include carrying out the mission of
			 the Agency by leading and supporting the Nation in a comprehensive emergency
			 management system of—
					(1)mitigation, by taking
			 sustained actions to reduce or eliminate long-term risks to people and property
			 from hazards and their effects;
					(2)preparedness, by
			 planning, training, conducting exercises, and building the emergency management
			 profession to prepare effectively for mitigating, responding to, and recovering
			 from any hazard;
					(3)response, by conducting
			 emergency operations to save lives and property through positioning emergency
			 equipment, personnel, and supplies, through evacuating potential victims,
			 through providing food, water, shelter, and medical care to those in need, and
			 through restoring critical public services; and
					(4)recovery, by rebuilding
			 communities so individuals, businesses, and governments can function on their
			 own, return to normal life, and protect against future hazards.
					(d)Response
			 dutiesIn carrying out subsection (c)(3), the Administrator, at a
			 minimum, shall—
					(1)help to ensure the
			 effectiveness of emergency response providers in responding to a hazard;
					(2)coordinate and provide
			 the Federal Government’s response to hazards;
					(3)build a comprehensive
			 national incident management system with Federal, State, and local government
			 personnel, agencies, and authorities to respond to hazards;
					(4)consolidate existing
			 Federal Government emergency response plans into a single, coordinated plan to
			 be known as the National Response Plan;
					(5)administer and ensure the
			 implementation of the National Response Plan, including coordinating and
			 ensuring the readiness of each emergency support function under the National
			 Response Plan; and
					(6)help ensure the
			 acquisition of operable and interoperable communications capabilities by
			 Federal, State, local, and tribal governments and emergency response
			 providers.
					(e)Continuity of
			 GovernmentThe Administrator shall prepare and implement the
			 plans and programs of the Federal Government for—
					(1)continuity of
			 operations;
					(2)continuity of Government;
			 and
					(3)continuity of
			 plans.
					(f)Other
			 dutiesThe Administrator shall—
					(1)coordinate the National
			 Advisory Council authorized by this Act;
					(2)maintain and operate
			 within the Agency the National Response Coordination Center (or its
			 successor);
					(3)develop and maintain a
			 national emergency management system that is capable of preparing for,
			 responding to, recovering from, and mitigating hazards of all magnitudes,
			 including catastrophic disasters; and
					(4)supervise grant programs
			 administered by the Agency.
					(g)All-hazards
			 approachIn carrying out the responsibilities under this section,
			 the Administrator shall coordinate the implementation of an all-hazards
			 strategy that builds those common capabilities necessary to prepare for,
			 respond to, recover from, and mitigate hazards.
				104.Office of the
			 Inspector GeneralThe Agency
			 shall have an Office of the Inspector General, headed by an Inspector General,
			 in accordance with the Inspector General Act of 1978 (Public Law 95–452; 5
			 U.S.C. App.).
			105.Transfer of
			 functions
				(a)In
			 generalExcept as provided by subsection (c), there shall be
			 transferred to the Administrator the following:
					(1)All functions of the
			 Federal Emergency Management Agency, as constituted on January 1, 2009,
			 including continuity of operations and continuity of Government plans and
			 programs.
					(2)The functions relating to the Agency under
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.) and other laws, including—
						(A)the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4001 et seq.);
						(B)the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7701 et seq.);
						(C)the National Dam Safety
			 Program Act (33 U.S.C. 467 et seq.);
						(D)the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.);
						(E)Reorganization Plan No. 3
			 of 1978 (5 U.S.C. App.);
						(F)section 612 of the
			 Security and Accountability For Every Port Act of 2006 (6 U.S.C. 314a);
			 and
						(G)title III of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11331 et seq.).
						(3)Any function to be
			 transferred to the Agency under the Post-Katrina Emergency Management Reform
			 Act of 2006 (103 Stat. 1394), including the amendments made by that Act, even
			 if the transfer has not taken place as of January 1, 2009.
					(b)Inspector
			 GeneralThere shall be transferred to the Inspector General of
			 the Federal Emergency Management Agency all of the functions relating to the
			 Inspector General that were transferred from the Federal Emergency Management
			 Agency to the Department of Homeland Security on or after January 1,
			 2003.
				(c)ExceptionsThe following programs shall not be
			 affected by this Act and shall remain within the Department of Homeland
			 Security:
					(1)The grant programs authorized by sections
			 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission
			 Act (6 U.S.C. 1135, 1163, and 1182).
					(2)The grant program authorized by section
			 70107 of title 46, United States Code.
					(3)Programs authorized by
			 sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and
			 605), as amended by this Act.
					(4)The trucking security
			 grant program (Public Law 110–329; 122 Stat. 3671).
					(5)The buffer zone
			 protection program (Public Law 110–329; 122 Stat. 3672).
					(6)The commercial equipment
			 direct assistance program (Public Law 110–329; 122 Stat. 3672).
					(d)United States Fire
			 Administrator; Federal Insurance AdministratorNothing in this
			 Act shall be construed to affect the appointment of the United States Fire
			 Administrator under section 5(b) of the Fire Prevention and Control Act of 1974
			 (15 U.S.C. 2204(b)) or the Federal Insurance Administrator under section
			 1105(a) of the Housing and Urban Development Act of 1968 (42 U.S.C.
			 4129).
				(e)Transition
			 periodThe transfers under this section shall be carried out not
			 later than 120 days following the date of enactment of this Act. During the
			 transition period, the Secretary of Homeland Security shall provide to the
			 Administrator such assistance, including the use of personnel and assets, as
			 the Administrator may request in preparing for the transfer.
				(f)TransitionThe
			 Administrator may use—
					(1)the services of such
			 officers, employees, and other personnel of the Department of Homeland Security
			 with respect to functions transferred by this section; and
					(2)funds appropriated to
			 such functions for such period of time as may reasonably be needed to
			 facilitate the orderly implementation of this section.
					(g)Liaison office To
			 ensure coordination with Department of Homeland SecurityThe
			 Administrator shall establish a liaison office within the Agency to ensure
			 adequate coordination with the Department of Homeland Security.
				106.Personnel and other
			 transfers
				(a)Personnel
			 Provisions
					(1)AppointmentsThe
			 Administrator may appoint and fix the compensation of such officers and
			 employees, including investigators, attorneys, and administrative law judges,
			 as may be necessary to carry out the respective functions transferred under
			 section 105. Except as otherwise provided by law, such officers and employees
			 shall be appointed in accordance with the civil service laws and their
			 compensation fixed in accordance with title 5, United States Code.
					(2)Experts and
			 consultantsThe Administrator may obtain the services of experts
			 and consultants in accordance with section 3109 of title 5, United States Code,
			 and compensate such experts and consultants for each day (including travel
			 time) during which they are engaged in the actual performance of such services
			 at rates not in excess of the rate of pay for level IV of the Executive
			 Schedule under section 5315 of such title. The Administrator may pay experts
			 and consultants who are serving away from their homes or regular place of
			 business, travel expenses and per diem in lieu of subsistence at rates
			 authorized by sections 5702 and 5703 of such title for persons in Government
			 service employed intermittently.
					(b)Delegation and
			 assignmentExcept where otherwise expressly prohibited by law or
			 otherwise provided by this title, the Administrator may delegate any of the
			 functions transferred to the Administrator by section 105 and any function
			 transferred or granted to the Administrator after the date of the transfers by
			 section 105 to such officers and employees of the Agency as the Administrator
			 may designate and may authorize successive redelegations of such functions as
			 may be necessary or appropriate. No delegation of functions by the
			 Administrator under this subsection or under any other provision of this title
			 shall relieve the Administrator of responsibility for the administration of
			 such functions.
				(c)ReorganizationThe
			 Administrator may allocate or reallocate any function transferred under section
			 105 among the officers of the Agency, and may establish, consolidate, alter, or
			 discontinue such organizational entities in the Agency as may be necessary or
			 appropriate if the Administrator, on or before the 30th day preceding the date
			 of the allocation or reallocation, provides to Congress written notice of the
			 allocation or reallocation.
				(d)RulesThe
			 Administrator may prescribe, in accordance with the provisions of chapters 5
			 and 6 of title 5, United States Code, such rules and regulations as the
			 Administrator determines necessary or appropriate to administer and manage the
			 functions of the Agency.
				(e)Transfer and
			 allocations of appropriations and personnelExcept as otherwise
			 provided in this title, the personnel employed in connection with, and the
			 assets, liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds employed, used,
			 held, arising from, available to, or to be made available in connection with
			 the functions transferred by section 105, subject to section 1531 of title 31,
			 United States Code, shall be transferred to the Agency. Unexpended funds
			 transferred pursuant to this subsection shall be used only for the purposes for
			 which the funds were originally authorized and appropriated.
				(f)Incidental
			 transfersThe Director of the Office of Management and Budget, in
			 consultation with the Administrator, may make such determinations as may be
			 necessary with regard to the functions transferred by section 105, and may make
			 such additional incidental dispositions of personnel, assets, liabilities,
			 grants, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds held, used,
			 arising from, available to, or to be made available in connection with such
			 functions, as may be necessary to carry out the provisions of this title. The
			 Director of the Office of Management and Budget shall provide for the
			 termination of the affairs of all entities terminated by this title and for
			 such further measures and dispositions as may be necessary to effectuate the
			 purposes of this title.
				(g)Effect on
			 Personnel
					(1)In
			 generalExcept as otherwise provided by this title, the transfer
			 pursuant to this title of full-time personnel (except special Government
			 employees) and part-time personnel holding permanent positions shall not cause
			 any such employee to be separated or reduced in grade or compensation for one
			 year after the date of transfer of such employee under this title.
					(2)Executive schedule
			 positionsExcept as otherwise provided in this title, any person
			 who, on the day preceding the date of the transfers of functions under section
			 105, held a position compensated in accordance with the Executive Schedule
			 prescribed in chapter 53 of title 5, United States Code, and who, without a
			 break in service, is appointed in the Agency to a position having duties
			 comparable to the duties performed immediately preceding such appointment shall
			 continue to be compensated in such new position at not less than the rate
			 provided for such previous position, for the duration of the service of such
			 person in such new position.
					107.Savings
			 provisions
				(a)Savings
			 Provisions
					(1)Continuing effect of
			 legal documentsAll orders, determinations, rules, regulations,
			 permits, agreements, grants, contracts, certificates, licenses, registrations,
			 privileges, and other administrative actions—
						(A)which have been issued,
			 made, granted, or allowed to become effective by the President, any Federal
			 agency or official thereof, or by a court of competent jurisdiction, in the
			 performance of functions that are transferred under section 105; and
						(B)which are in effect on
			 the date of the transfers of functions under section 105, or were final before
			 such date and are to become effective on or after such date, shall continue in
			 effect according to their terms until modified, terminated, superseded, set
			 aside, or revoked in accordance with law by the President, the Administrator,
			 or other authorized official, a court of competent jurisdiction, or by
			 operation of law.
						(2)Proceedings not
			 affectedThe provisions of this title shall not affect any
			 proceedings, including notices of proposed rulemaking, or any application for
			 any license, permit, certificate, or financial assistance pending before the
			 Agency on the date of the transfers of functions under section 105, with
			 respect to functions transferred by section 105, but such proceedings and
			 applications shall continue. Orders shall be issued in such proceedings,
			 appeals shall be taken therefrom, and payments shall be made pursuant to such
			 orders, as if this title had not been enacted, and orders issued in any such
			 proceedings shall continue in effect until modified, terminated, superseded, or
			 revoked by a duly authorized official, by a court of competent jurisdiction, or
			 by operation of law. Nothing in this paragraph shall be deemed to prohibit the
			 discontinuance or modification of any such proceeding under the same terms and
			 conditions and to the same extent that such proceeding could have been
			 discontinued or modified if this title had not been enacted.
					(3)Suits not
			 affectedThe provisions of this title shall not affect suits
			 commenced before the date of the transfers of functions under section 105, and
			 in all such suits, proceedings shall be had, appeals taken, and judgments
			 rendered in the same manner and with the same effect as if this title had not
			 been enacted.
					(4)Nonabatement of
			 actionsNo suit, action, or other proceeding commenced by or
			 against the Agency, or by or against any individual in the official capacity of
			 such individual as an officer of the Agency, shall abate by reason of the
			 enactment of this title.
					(5)Administrative actions
			 relating to promulgation of regulationsAny administrative action
			 relating to the preparation or promulgation of a regulation by the Agency
			 relating to a function transferred under section 105 may be continued by the
			 Agency with the same effect as if this title had not been enacted.
					(b)ReferencesAny
			 reference in any other Federal law, Executive order, rule, regulation, or
			 delegation of authority, or any document of or pertaining to a department,
			 agency, or office from which a function is transferred by section 105—
					(1)to the head of such
			 department, agency, or office is deemed to refer to the head of the department,
			 agency, or office to which such function is transferred; or
					(2)to such department,
			 agency, or office is deemed to refer to the department, agency, or office to
			 which such function is transferred.
					108.Offices and functions
			 of Department of Homeland Security
				(a)Evacuation plans and
			 exercisesSection 512(c) of the Homeland Security Act of 2002 (6
			 U.S.C. 321a(c)) is amended by striking Administrator each place
			 it appears and inserting Secretary.
				(b)Assistant Secretary for
			 Cybersecurity and Communications; National Operations
			 CenterSections 514 and 515 of such Act (6 U.S.C. 321c and 321d)
			 are amended to read as follows:
					
						514.Assistant Secretary
				for Cybersecurity and CommunicationsThere is in the Department an Assistant
				Secretary for Cybersecurity and Communications.
						515.National Operations
				Center
							(a)DefinitionIn this section, the term situational
				awareness means information gathered from a variety of sources that,
				when communicated to emergency managers and homeland security decisionmakers,
				can form the basis for homeland security decisionmaking.
							(b)EstablishmentThe
				National Operations Center is the principal operations center for the
				Department and shall—
								(1)provide situational
				awareness and a common operating picture for the entire Federal Government, and
				for State, local, and tribal governments as appropriate, for homeland security
				purposes; and
								(2)ensure that critical
				homeland security information reaches government decisionmakers.
								(c)FEMA
				authorityNothing in this section shall be construed to provide
				to the National Operations Center any authority that overlaps with the
				authority of the Administrator of the Federal Emergency Management Agency,
				except to the extent necessary to coordinate the activities or information of
				the National Operations Center with the Federal Emergency Management
				Agency.
							.
				(c)Chief Medical
			 OfficerSection 516 of such
			 Act of 2002 (6 U.S.C. 321e) is amended—
					(1)in subsection (c)—
						(A)in the matter preceding
			 paragraph (1) by striking natural disasters, acts of terrorism, and
			 other man-made disasters and inserting homeland
			 security; and
						(B)in paragraph (4) by inserting the
			 Federal Emergency Management Agency, after the Department of
			 Veterans Affairs,; and
						(2)by adding at the end the
			 following:
						
							(d)FEMA
				authorityNothing in this
				section shall be construed to provide to the Chief Medical Officer any
				authority that overlaps with the authority of the Administrator of the Federal
				Emergency Management Agency, except to the extent necessary to coordinate
				activities or information with the Federal Emergency Management
				Agency.
							.
					(d)RepealsThe
			 following provisions of such Act (6 U.S.C. 101 et seq.) are repealed:
					(1)Section 501.
					(2)Section 503.
					(3)Section 504.
					(4)Section 505.
					(5)Section 506.
					(6)Section 507.
					(7)Section 508.
					(8)Section 509.
					(9)Section 510.
					(10)Section 513.
					(11)Section 517.
					(12)Section 519.
					(e)RedesignationsSections 502, 511, 512, 514, 515, 516, 518,
			 520, 521, 522, 523, and 524 of such Act of 2002 (6 U.S.C. 312, 321, 321a, 321c,
			 321d, 321e, 321f, 321g, 321i, 321j, 321k, 321l, and 321m) are redesignated as
			 sections 501 through 512, respectively.
				(f)Title
			 headingThe heading for title V of such Act is amended by
			 striking national emergency
			 management and inserting other offices and functions.
				(g)Table of
			 contentsThe table of contents contained in section 1(b) of such
			 Act is amended by striking the items relating to title V and inserting the
			 following:
					
						
							TITLE V—OTHER OFFICES AND FUNCTIONS
							Sec. 501. Definition.
							Sec. 502. The National Infrastructure
				Simulation and Analysis Center.
							Sec. 503. Evacuation plans and
				exercises.
							Sec. 504. Assistant Secretary for Cybersecurity
				and Communications.
							Sec. 505. National Operations
				Center.
							Sec. 506. Chief Medical Officer. 
							Sec. 507. Conduct of certain public
				health-related activities. 
							Sec. 508. Use of commercially available
				technology, goods, and services. 
							Sec. 509. Procurement of security
				countermeasures for strategic national stockpile. 
							Sec. 510. Model standards and guidelines for
				critical infrastructure workers.
							Sec. 511. Guidance and recommendations.
				
							Sec. 512. Voluntary private sector preparedness
				accreditation and certification
				program.
						
						.
				109.Homeland security
			 grants
				(a)Urban area security
			 initiativeSection 2003(a) of
			 the Homeland Security Act of 2002 (6 U.S.C. 604(a)) is amended striking
			 preventing, preparing for, protecting against, and responding to
			 and inserting preventing and protecting against.
				(b)State homeland security
			 grant programSection 2004 of such Act (6 U.S.C. 605) is
			 amended—
					(1)in subsection (a) by
			 striking preventing, preparing for, protecting against, and responding
			 to and inserting preventing and protecting
			 against;
					(2)in subsection (c)(3) by
			 striking to prevent, prepare for, protect against, or respond to
			 and inserting to prevent or protect against; and
					(3)in subsection (d)(1) by
			 striking to prevent, prepare for, protect against, and respond
			 to and inserting to prevent and protect against.
					(c)Grants to directly
			 eligible tribesSection
			 2005(h) of such Act (6 U.S.C. 606(h)) is amended by striking preventing,
			 preparing for, protecting against, and responding to and inserting
			 preventing and protecting against.
				(d)Terrorism
			 preventionSection
			 2006(b)(4)(A) of such Act (6 U.S.C. 607(b)(4)(A)) is amended by striking
			 preventing, preparing for, protecting against, and responding to natural
			 disasters, acts of terrorism, and other man-made disasters within the United
			 States and inserting preventing and protecting against acts of
			 terrorism within the United States.
				(e)PrioritizationSection
			 2007(a) of such Act (6 U.S.C. 608(a)) is amended—
					(1)in paragraph (1)(H) by
			 striking respond to and inserting address;
			 and
					(2)in paragraphs (1)(J)(i)
			 and (2) by striking to prevent, prepare for, protect against, and
			 respond to and inserting to prevent and protect
			 against.
					(f)Use of
			 fundsSection 2008 of such Act (6 U.S.C. 609) is amended—
					(1)in subsection (a)—
						(A)in the matter preceding
			 paragraph (1) by striking preventing, preparing for, protecting against,
			 and responding to and inserting preventing and protecting
			 against; and
						(B)in paragraph (12) by
			 inserting before the semicolon at the end the following: , except to the
			 extent that such activities are inconsistent with the FEMA Independence Act of
			 2009 (including the amendments made by that Act); and
						(2)in subsections
			 (b)(4)(B)(i) and (d)(2) by striking preventing, preparing for,
			 protecting against, or responding to and inserting preventing or
			 protecting against.
					(g)Administration and
			 coordinationSection 2021 of such Act (6 U.S.C. 611) is
			 amended—
					(1)by striking subsection
			 (a) and inserting the following:
						
							(a)Regional
				coordinationThe Secretary
				shall ensure that—
								(1)all recipients of grants
				administered by the Department to prevent and protect against acts of terrorism
				coordinate, as appropriate, their prevention and protection efforts with
				neighboring State, local, and tribal governments; and
								(2)all high-risk urban areas and other
				recipients of grants administered by the Department to prevent and protect
				against acts of terrorism that include or substantially affect parts or all of
				more than 1 State coordinate, as appropriate, across State boundaries,
				including, where appropriate, through the use of regional working groups and
				requirements for regional plans.
								; and
				
					(2)in subsection (d)(1) by
			 striking Department and inserting Federal
			 Government.
					(h)Accountability
					(1)Audits of grant
			 programsSection 2022(a) of such Act (6 U.S.C. 612(a)) is
			 amended—
						(A)in paragraph (2)—
							(i)by striking subparagraph
			 (A) and inserting the following:
								
									(A)In
				generalNot less than once
				every 2 years, the Secretary shall conduct, for each State and high-risk urban
				area receiving a grant administered by the Department, a programmatic and
				financial review of all grants awarded by the Department to prevent or protect
				against acts of terrorism.
									;
				and
							(ii)in subparagraph (B) by
			 striking to prevent, prepare for, protect against, and respond to
			 natural disasters, acts of terrorism, and other man-made disasters and
			 inserting to prevent and protect against acts of terrorism;
			 and
							(B)in paragraph (3)—
							(i)by striking subparagraph
			 (A) and inserting the following:
								
									(A)In
				generalIn order to ensure
				the effective and appropriate use of grants administered by the Department, the
				Inspector General of the Department each year shall conduct audits of a sample
				of States and high-risk urban areas that receive grants administered by the
				Department to prevent or protect against acts of
				terrorism.
									;
				and
							(ii)in subparagraph
			 (D)(ii)(IV) by striking to prevent, prepare for, protect against, and
			 respond to natural disasters, acts of terrorism and other man-made
			 disasters and inserting to prevent and protect against acts of
			 terrorism.
							(2)Administration of
			 grantsSection 2022 of such Act (6 U.S.C. 612) is amended by
			 adding at the end the following:
						
							(d)Administration of
				grantsThe Secretary may
				request the Administrator to continue to support the administration of any
				grant authorized by this
				title.
							.
					(i)References to
			 AdministratorTitle XX of such Act (6 U.S.C. 601 et seq.) is
			 amended—
					(1)in section 2002(a) by
			 striking , through the Administrator,;
					(2)in section 2021(c)(1) by
			 striking (acting through the Administrator);
					(3)in the subparagraph
			 heading for section 2022(a)(3)(F) by striking administrator and
			 inserting secretary;
					(4)in the subsection heading
			 for section 2022(c) by striking by the Administrator ;
			 and
					(5)by striking Administrator
			 each place it appears and inserting Secretary, except in—
						(A)section 2001(1);
						(B)section
			 2006(b)(4)(F);
						(C)section
			 2006(b)(5);
						(D)section 2022(b)(2); and
						(E)section
			 2022(c)(1).
						110.Additional
			 conforming amendments to Homeland Security Act of 2002
				(a)MissionSection 101(b)(1) of the Homeland Security
			 Act of 2002 (6 U.S.C. 111(b)(1)) is amended—
					(1)by striking subparagraph
			 (C);
					(2)by redesignating
			 subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively;
			 and
					(3)in subparagraph (C) (as
			 so redesignated) by striking , including and all that follows
			 before the semicolon at the end.
					(b)Secretary;
			 functionsSection 102 of such Act (6 U.S.C. 112) is
			 amended—
					(1)by adding at the end of subsection (c) the
			 following:
						
							Nothing
				in this subsection may be construed to interfere with the role of the
				Administrator of the Federal Emergency Management
				Agency.;
				and
					(2)in subsection (f)—
						(A)in paragraph (4)—
							(i)by inserting
			 and at the end of subparagraph (A);
							(ii)by striking
			 and at the end of subparagraph (B); and
							(iii)by striking
			 subparagraph (C);
							(B)by striking paragraph
			 (8); and
						(C)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (8), (9), and (10),
			 respectively.
						(c)Other
			 officersSection 103(a) of
			 such Act (6 U.S.C. 113(a)) is amended—
					(1)by striking paragraph
			 (4); and
					(2)by redesignating
			 paragraphs (5) through (10) as paragraphs (4) through (9), respectively.
					(d)Authority To Issue
			 WarningsSection 214(g) of such Act (6 U.S.C. 133(g)) is amended
			 by adding at the end the following:
					
						Nothing
				in this subsection may be construed to limit or otherwise affect the authority
				of the President or the Administrator of the Federal Emergency Management
				Agency under section 202 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C.
				5132)..
				(e)Enhancement of
			 non-Federal cybersecuritySection 223 of such Act (6 U.S.C. 143)
			 is amended by striking Under Secretary for Emergency Preparedness and
			 Response each place it appears and inserting Administrator of
			 the Federal Emergency Management Agency.
				(f)Coordination with
			 Federal Emergency Management Agency
					(1)In
			 generalTitle II of such Act (6 U.S.C. 121 et seq.) is amended by
			 adding at the end the following:
						
							EConsultation With Federal
				Emergency Management Agency
								241.Duty to
				consultIn carrying out this
				title, the Secretary shall consult, as appropriate, with the Administrator of
				the Federal Emergency Management Agency.
								242.Limitation on
				statutory constructionNothing
				in this title may be construed to limit or otherwise affect the authority of
				the Administrator of the Federal Emergency Management
				Agency.
								.
					(2)Clerical
			 amendmentThe table of contents contained in section 1(b) of such
			 Act is amended by adding at the end of the items relating to title II the
			 following:
						
							
								Subtitle E—Consultation With Federal Emergency
				Management Agency
								Sec. 241. Duty to consult.
								Sec. 242. Limitation on statutory
				construction.
							
							.
					(g)Office for Domestic
			 PreparednessSection 430 of such Act (6 U.S.C. 238), and the item
			 relating to that section in the table of contents contained in section 1(b) of
			 such Act, are repealed.
				(h)Quadrennial homeland
			 security reviewSection 707
			 of such Act (6 U.S.C. 347) is amended—
					(1)in subsection (a)(3)(A)
			 by inserting the Administrator of the Federal Emergency Management
			 Agency, after the Secretary of Agriculture,;
					(2)in subsection (b)(1) by
			 striking , the National Response Plan,; and
					(3)in subsection (c)(2)(G)
			 by striking and preparing for emergency response to threats to national
			 homeland security.
					(i)Coordination with
			 Department of Health and Human Services under Public Health Service
			 ActSection 887 of such Act (6 U.S.C. 467) is amended—
					(1)in subsection (a) by
			 inserting before the period at the end the following: and section 202(b)
			 of the FEMA Independence Act of 2009; and
					(2)in subsections (b)(2) and
			 (b)(3) by inserting the Federal Emergency Management Agency,
			 after the Department of Homeland Security,.
					(j)Membership of National
			 Homeland Security CouncilSection 903(a) of such Act (6 U.S.C.
			 493(a)) is amended—
					(1)by redesignating
			 paragraph (6) as paragraph (7); and
					(2)by inserting after
			 paragraph (5) the following:
						
							(6)The Administrator of the Federal Emergency
				Management
				Agency.
							.
					111.Conforming
			 amendments to Post-Katrina Emergency Management Reform Act of 2006
				(a)Surge capacity
			 forceSection 624 of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 711) is
			 amended—
					(1)in subsection (b)—
						(A)by striking
			 Secretary and inserting Administrator; and
						(B)by striking of the
			 Department; and
						(2)in subsections (c)(1) and
			 (c)(2) by striking section 510 of the Homeland Security Act of 2002, as
			 amended by this Act, and inserting section 203 of the FEMA
			 Independence Act of 2009.
					(b)Improvements to
			 information technology systemsSection 640(a) of such Act (6
			 U.S.C. 727(a)) is amended by striking , in coordination with the Chief
			 Information Officer of the Department,.
				(c)DefinitionsSection
			 641 of such Act (6 U.S.C. 741) is amended in paragraphs (2) and (14) by
			 striking section 501 of the Homeland Security Act of 2002 (6 U.S.C.
			 311) and inserting section 203 of the FEMA Independence Act of
			 2009.
				(d)Federal response
			 capability inventorySection 651 of such Act (6 U.S.C. 751) is
			 amended in paragraphs (2) and (3) of subsection (b) by striking section
			 510 of the Homeland Security Act of 2002 (6 U.S.C. 320) and inserting
			 section 203 of the FEMA Independence Act of 2009.
				(e)Federal
			 preparednessSection 653(a)(2) of such Act (6 U.S.C. 753(a)(2))
			 is amended by striking section 510 of the Homeland Security Act of 2002
			 (6 U.S.C. 320) and inserting section 203 of the FEMA
			 Independence Act of 2009.
				(f)National disaster
			 recovery strategySection 682(a) of such Act (6 U.S.C. 771(a)) is
			 amended by inserting the Secretary, after the Department
			 of the Interior,.
				(g)Individuals with
			 disabilitiesSection 689(a) of such Act (6 U.S.C. 773(a)) is
			 amended by striking section 513 of the Homeland Security Act of 2002, as
			 added by this Act and inserting section 204 of the FEMA
			 Independence Act of 2009.
				(h)Limitations on tiering
			 of subcontractorsSection 692 of such Act (6 U.S.C. 792)—
					(1)in subsections (a) and
			 (b) by striking Secretary and inserting
			 Administrator; and
					(2)in subsection (c) by
			 striking Department and inserting Agency.
					(i)Limitation on length of
			 certain noncompetitive contractsSection 695 of such Act (6
			 U.S.C. 794) is amended—
					(1)in subsections (a) and
			 (b) by striking Secretary and inserting
			 Administrator; and
					(2)in subsection (c) by
			 striking Department and inserting Agency.
					112.Conforming and
			 technical amendments to other laws
				(a)Chief financial
			 officerSection 901(b)(2) of title 31, United States Code, is
			 amended by adding at the end the following:
					
						(H)The Federal Emergency
				Management
				Agency.
						.
				(b)Inspector General Act
			 of 1978Section 12(1) of the Inspector General Act of 1978 (5
			 U.S.C. App.) is amended by striking Director of the Federal Emergency
			 Management Agency and inserting Administrator of the Federal
			 Emergency Management Agency.
				(c)Technical corrections
			 to referencesThe Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
					(1)in section 602(a) by striking paragraph (7)
			 and inserting the following:
						
							(7)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management
				Agency.
							;
				and
					(2)by striking
			 Director each place it appears and inserting
			 Administrator, except—
						(A)the second and fourth
			 places it appears in section 622(c); and
						(B)in section 626(b).
						113.Changes to
			 administrative documentsNot
			 later than 120 days after the date of enactment of this Act, the President
			 shall amend Homeland Security Presidential Directive–5, Homeland Security
			 Presidential Directive–8, and any other similar administrative document to
			 reflect the changes made by this Act (including the amendments made by this
			 Act).
			114.Recommended
			 legislation
				(a)In
			 generalAfter consultation with Congress, the Administrator shall
			 prepare recommended legislation containing additional technical and conforming
			 amendments to reflect the changes made by this title.
				(b)Submission to
			 CongressNot later than 90 days after the last day of the
			 transition period referred to in section 105(e), the Administrator shall submit
			 to Congress a report containing the recommended legislation.
				IIRelated Matters
			201.National Advisory
			 Council
				(a)EstablishmentThe
			 Administrator shall continue to maintain an advisory body to ensure effective
			 and ongoing coordination of Federal preparedness, response, recovery, and
			 mitigation for hazards, to be known as the National Advisory Council.
				(b)ResponsibilitiesThe National Advisory Council shall advise
			 the Administrator on all aspects of emergency management.
				(c)Membership
					(1)In
			 generalThe members of the National Advisory Council shall be
			 appointed by the Administrator, and shall, to the extent practicable, represent
			 a geographic (including urban and rural) and substantive cross section of
			 officials, emergency managers, and emergency response providers from State,
			 local, and tribal governments, the private sector, and nongovernmental
			 organizations, including as appropriate—
						(A)members selected from the
			 emergency management field and emergency response providers, including fire
			 service, law enforcement, hazardous materials response, emergency medical
			 services, and emergency management personnel, or organizations representing
			 such individuals;
						(B)health scientists,
			 emergency and inpatient medical providers, and public health
			 professionals;
						(C)experts from Federal,
			 State, local, and tribal governments, and the private sector, representing
			 standards-setting and accrediting organizations, including representatives from
			 the voluntary consensus codes and standards development community, particularly
			 those with expertise in the emergency preparedness and response field;
						(D)State, local, and tribal
			 government officials with expertise in preparedness, response, recovery, and
			 mitigation, including Adjutants General;
						(E)elected State, local, and
			 tribal government executives;
						(F)experts in public and
			 private sector infrastructure protection, cybersecurity, and
			 communications;
						(G)representatives of
			 individuals with disabilities and other populations with special needs;
			 and
						(H)such other individuals as
			 the Administrator determines to be appropriate.
						(2)Coordination with the
			 departments of health and human services and transportationIn
			 the selection of members of the National Advisory Council who are health or
			 emergency medical services professionals, the Administrator shall work with the
			 Secretary of Health and Human Services and the Secretary of
			 Transportation.
					(3)Ex officio
			 membersThe Administrator shall designate 1 or more officers of
			 the Federal Government to serve as ex officio members of the National Advisory
			 Council.
					(4)Terms of
			 officeThe term of office of
			 each member of the National Advisory Council shall be 3 years.
					(d)Applicability of
			 Federal Advisory Committee Act
					(1)In
			 generalSubject to paragraph (2), the Federal Advisory Committee
			 Act (5 U.S.C. App.), including subsections (a), (b), and (d) of section 10 of
			 such Act, and section 552b(c) of title 5, United States Code, shall apply to
			 the National Advisory Council.
					(2)TerminationSection
			 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply
			 to the National Advisory Council.
					202.National Integration
			 Center
				(a)In
			 GeneralThere is established in the Agency a National Integration
			 Center.
				(b)ResponsibilitiesThe Administrator, through the National
			 Integration Center, and in consultation with other Federal departments and
			 agencies and the National Advisory Council, shall ensure ongoing management and
			 maintenance, including revisions as appropriate, of the National Incident
			 Management System, the National Response Plan (including the Catastrophic
			 Incident Annex), and any successor to such system or plan.
				(c)Incident
			 Management
					(1)National Response
			 PlanThe Administrator shall ensure that the National Response
			 Plan provides for a clear chain of command to lead and coordinate the Federal
			 response to any hazard.
					(2)Principal Federal
			 officialThe position of Principal Federal Official is
			 abolished.
					203.Credentialing and
			 typing
				(a)In
			 GeneralThe Administrator shall continue to implement a
			 memorandum of understanding with the administrators of the Emergency Management
			 Assistance Compact, State, local, and tribal governments, and organizations
			 that represent emergency response providers to collaborate on developing
			 standards for deployment capabilities, including for credentialing and typing
			 of incident management personnel, emergency response providers, and other
			 personnel (including temporary personnel) and resources likely needed to
			 respond to a hazard.
				(b)Distribution
					(1)In
			 generalThe Administrator shall provide the standards developed
			 under subsection (a), including detailed written guidance, to—
						(A)each Federal agency that
			 has responsibilities under the National Response Plan to aid that agency with
			 credentialing and typing incident management personnel, emergency response
			 providers, and other personnel (including temporary personnel) and resources
			 likely needed to respond to a hazard; and
						(B)State, local, and tribal
			 governments, to aid such governments with credentialing and typing of State,
			 local, and tribal incident management personnel, emergency response providers,
			 and other personnel (including temporary personnel) and resources likely needed
			 to respond to a hazard.
						(2)AssistanceThe
			 Administrator shall provide expertise and technical assistance to aid Federal,
			 State, local, and tribal government agencies with credentialing and typing
			 incident management personnel, emergency response providers, and other
			 personnel (including temporary personnel) and resources likely needed to
			 respond to a hazard.
					(c)Credentialing and
			 Typing of PersonnelEach
			 Federal agency with responsibilities under the National Response Plan shall
			 ensure that incident management personnel, emergency response providers, and
			 other personnel (including temporary personnel) and resources likely needed to
			 respond to a hazard are credentialed or typed, as appropriate, in accordance
			 with this section.
				(d)Consultation on Health
			 Care StandardsIn developing standards for credentialing health
			 care professionals under this section, the Administrator shall consult with the
			 Secretary of Health and Human Services.
				(e)DefinitionFor purposes of this section, the term
			 credentialing means to provide documentation that identifies
			 personnel and authenticates and verifies the qualifications of such personnel
			 by ensuring that such personnel possess a minimum common level of training,
			 experience, physical and medical fitness, and capability appropriate for a
			 particular position in accordance with standards created under this
			 section.
				204.Disability
			 coordinator
				(a)In
			 generalThe Administrator shall appoint in the Agency a
			 Disability Coordinator in order to ensure that the needs of individuals with
			 disabilities are being properly addressed in emergency preparedness and
			 disaster relief. The Disability Coordinator shall report directly to the
			 Administrator.
				(b)ConsultationThe
			 Disability Coordinator shall be appointed after consultation with organizations
			 representing individuals with disabilities, the National Council on
			 Disabilities, and the Interagency Coordinating Council on Preparedness and
			 Individuals with Disabilities established under Executive Order No. 13347 (6
			 U.S.C. 312 note).
				(c)Transitional
			 provisionThe individual serving in the Agency as Disability
			 Coordinator on the date of enactment of this Act may continue to serve in that
			 position at the discretion of the Administrator.
				205.Nuclear incident
			 response
				(a)In
			 generalAt the direction of
			 the Administrator (in connection with an actual or threatened terrorist attack,
			 major disaster, or other emergency in the United States), the Nuclear Incident
			 Response Team shall operate as an organizational unit of the Agency. While so
			 operating, the Nuclear Incident Response Team shall be subject to the
			 direction, authority, and control of the Administrator.
				(b)Rule of
			 constructionNothing in this section shall be construed to limit
			 the ordinary responsibility of the Secretary of Energy or the Administrator of
			 the Environmental Protection Agency for organizing, training, equipping, or
			 utilizing their respective entities in the Nuclear Incident Response Team, or
			 (subject to the provisions of this section) from exercising direction,
			 authority, or control over them when they are not operating as a unit of the
			 Agency.
				206.Urban area all hazards
			 preparedness grant programSubtitle A of title VI of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.)
			 is amended by adding at the end the following:
				
					617.Urban area all hazards
				preparedness grant program
						(a)In
				generalTo assist urban areas
				to prepare for any hazard, the Administrator shall establish an urban area all
				hazards preparedness grant program.
						(b)EligibilityThe
				100 most populous metropolitan statistical areas, as defined by the Office of
				Management and Budget, shall be eligible to receive a grant award under this
				section. The Administrator may consider additional urban areas for a grant
				award based on criteria established by the Administrator.
						(c)Notification and
				informationNot later than 30
				days before the Administrator accepts applications for the urban area all
				hazards preparedness grant program, the Administrator shall notify the chief
				elected official of each urban area and the Governor of the State in which such
				urban area is located if the urban area is eligible for a grant under this
				section and provide information regarding the application procedures and grant
				award criteria. Such notification and information shall also be published in
				the Federal Register not later than 15 days before the Administrator accepts
				applications for the grant program.
						(d)ApplicationAn urban area eligible under subsection (b)
				may apply to the Administrator for a grant award under this section. Such
				application shall demonstrate, to the satisfaction of the Administrator,
				that—
							(1)the urban area will use
				funds awarded under this section to develop or implement activities that
				support the emergency management goals of the State in which an urban area is
				located; and
							(2)the State has reviewed
				the application.
							(e)Allocation of
				funds
							(1)In
				generalThe Administrator shall allocate funds to each State in
				which an urban area selected to receive a grant award under this section is
				located based on—
								(A)the population of each
				eligible urban area;
								(B)the relative level of
				risk of any hazard faced by each eligible urban area; and
								(C)other factors as
				determined appropriate by the Administrator.
								(2)Minimum
				allocationIn determining the allocation amount under paragraph
				(1), the Administrator may provide each eligible urban area with a minimum
				allocation.
							(3)State distribution of
				funds
								(A)In
				generalNot later than 45 days after the date on which a State
				receives a grant award under this section, the State shall provide each urban
				area awarded a grant not less than 80 percent of the award amount for such
				area. Any funds retained by a State shall be expended on items, services, or
				activities related to emergency preparedness that benefit such urban area for
				activities described in subsection (f).
								(B)Funds
				retainedA State shall provide each urban area awarded such a
				grant with an accounting of the items, services, or activities on which any
				funds retained by the State under subparagraph (A) were expended.
								(4)Interstate urban
				areasIf an urban area
				selected to receive a grant award under this section is located in 2 or more
				States, the Administrator shall distribute to each such State a portion of the
				grant funds that the Administrator determines to be appropriate.
							(f)Uses of
				fundsAn urban area that receives a grant award under this
				section may use funds only for activities determined by the Administrator to
				enhance the preparedness of an urban area for a hazard, and shall
				include—
							(1)planning;
							(2)purchase and maintenance
				of equipment;
							(3)training;
							(4)exercises; and
							(5)management and
				administration.
							(g)RegulationsNot later than 180 days after the date of
				enactment of this Act, the Administrator shall issue regulations to implement
				the urban area all hazards preparedness grant program under this
				section.
						(h)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section—
							(1)$525,000,000 for fiscal
				year 2010;
							(2)$575,000,000 for fiscal
				year 2011; and
							(3)$650,000,000 for fiscal
				year
				2012.
							.
			
	
		December 22, 2010
		The Committee on Homeland Security discharged; committed to
		  the Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
